Exhibit 3.1 British Columbia Number BC0634846 Articles of Incorporation Name of Company: Infotec Business Strategies, Inc. Registered Office Information Mailing Address: Suite 150-1152 Mainland Street Vancouver BC V6c 4X2 Delivery Address: Suite 150-1152 Mainland Street Vancouver BC V6c 4X2 Records Office Information Mailing Address: Suite 150-1152 Mainland Street Vancouver BC V6c 4X2 Delivery Address: Suite 150-1152 Mainland Street Vancouver BC V6c 4X2 Director Information Last Name, First Name, Middle Name: Shaw, Carol Mailing Address: Suite 150-1152 Mainland Street Vancouver BC V6c 4X2 Delivery Address: Suite 150-1152 Mainland Street Vancouver BC V6c 4X2 Resolution Dates: October 1, 2001 Authorized Share Structure 1. 100,000,000 Class “A” Common Shares Without Par Value 2. No Maximum Class “A” Preferred Shares Without Par Value
